                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________
JOSHUA P. BRAITHWAITE,

                          Plaintiff,
      v.                                          Case No. 17-cv-706-pp

MITCHELL BILLE, GERRAD KIBBEL,
RYAN HINTZ, CO KEVIN BENSON,
and ADAM MARTIN,

                        Defendants.
______________________________________________________________________________

    ORDER DENYING PLAINTIFF’S RENEWED MOTION FOR SUMMARY
 JUDGMENT (DKT. NO. 55), GRANTING IN PART DEFENDANTS’ RENEWED
     MOTION FOR SUMMARY JUDGMENT (DKT. NO. 56), DISMISSING
DEFENDANTS BENSON AND MARTIN AND DENYING PLAINTIFF’S MOTION
                       FOR SANCTIONS (DKT. NO. 60)
______________________________________________________________________________

      Plaintiff Joshua Braithwaite is a Wisconsin state prisoner representing

himself. In this lawsuit he alleges that the defendants failed to prevent him

from harming himself, in violation of the Eighth Amendment to the United

States Constitution. Dkt. No. 1. This order addresses the parties’ renewed

motions for summary judgment, dkt. nos. 55, 56, and the plaintiff’s motion for

sanctions, dkt. no. 60.

I.    Procedural Background

      On July 16, 2018, the court granted the defendants’ motion for summary

judgment for failure to exhaust administrative remedies and dismissed the case

without prejudice. Dkt. No. 49. The court subsequently granted the plaintiff’s

motion to alter or amend judgment, determined that the plaintiff had

exhausted his available administrative remedies and reopened the case for

                                         1

           Case 2:17-cv-00706-PP Filed 08/24/20 Page 1 of 18 Document 66
consideration of the merits of the parties’ summary judgment motions. Dkt. No.

54.

      The parties had filed cross-motions for summary judgment on the merits

of the plaintiff’s claims. Dkt. Nos. 28, 32. The court did not address the

motions because it granted the defendants’ summary judgment motion on

exhaustion grounds. In the order granting the plaintiff’s motion to alter or

amend judgment and reopening this case, the court told the parties that they

did not need to refile all the summary judgment materials that they previously

had filed; they could file a “renewed motion for summary judgment” that

referenced their prior materials. Dkt. No. 54 at 6. The parties’ renewed motions

reference the summary judgment materials that they previously filed.

II.   Renewed Motions For Summary Judgment (Dkt. Nos. 55, 56)

      A.    Facts1

      On April 18, 2016, the plaintiff was an inmate at Waupun Correctional

Institution, housed in the B-range cellblock of the restrictive housing unit, cell

B-106. Dkt. No. 47 at ¶1. The defendants were employed at Waupun: Ryan

Hintz was a correctional sergeant, and Mitchell Bille, Kevin Benson, Gerrad

Kibbel and Adam Martin were correctional officers working in the restrictive

housing unit. Id. at ¶2.

      The parties dispute some of the events that form the basis of the

plaintiff’s claim. They first dispute whether, on the morning of April 18, 2016,


1
 This section is taken from the defendants’ response to plaintiff’s proposed
findings of fact, dkt. no. 35, and the defendants’ reply to plaintiff’s response to
the defendants’ proposed findings of fact, dkt. no. 47.
                                         2

        Case 2:17-cv-00706-PP Filed 08/24/20 Page 2 of 18 Document 66
the plaintiff asked Officers Kibbel and Bille for help because he was feeling

suicidal. According to the plaintiff, on that morning he told Kibbel that he was

going to harm himself and that he needed to see Psychological Services Unit

(PSU) staff as soon as possible. Dkt. No. 35 at ¶1. Kibbel allegedly responded

that he would be right back. Id. The plaintiff avers that about an hour later, he

told Bille that he was having a mental breakdown, was going to cut his wrist

and needed to see PSU for help. Id. at ¶2. The plaintiff also alleges that when

Bille and Kibbel delivered his lunch tray, he asked them why they had not “got

anyone to see me regarding my request to see PSU because I was feeling

suicidal and they both just kept walking.” Id. at ¶3.

      The defendants do not agree with these proposed facts. According to the

defendants, Kibbel does not recall the plaintiff asking to see PSU staff or

making statements of being suicidal to him that day. Id. at ¶1. Bille does not

recall the plaintiff requesting to see PSU staff or making statements that he

wanted to harm himself. Id. at ¶2. The defendants also dispute the plaintiff’s

assertion that he asked Bille and Kibbel why they had not gotten help for him

when they delivered his lunch tray. Id.

      The parties do not dispute that the plaintiff used the intercom system in

his cell to contact the control center and ask for help. Id. at ¶4. Between 10:51

a.m. and 11:10 a.m., Officer Martin received three calls on the intercom

regarding the plaintiff. Dkt. No. 47 at ¶15. In the first call, the plaintiff said he

was suicidal. Id. at ¶16. Martin notified Sergeant Hintz of the plaintiff’s




                                          3

        Case 2:17-cv-00706-PP Filed 08/24/20 Page 3 of 18 Document 66
statements.2 Id. In the second call, an inmate housed near the plaintiff

reported that “B106 is suicidal.” Id. at ¶17. The plaintiff was in cell B106. Id.

Martin notified Hintz about the call. Id. at ¶18. In the third call, the plaintiff

stated that he was cutting himself. Id. at ¶19. Martin notified Hintz of the

plaintiff’s statement. Id.

      At the time of the three calls, Martin was the only officer in the control

center. Id. at ¶¶20-21. Thus, Martin was unable to leave the control center to

physically check on the plaintiff. Id. at 22.

      About ten minutes after the third call, Hintz and Bille arrived at the

plaintiff’s cell door. Dkt No. 35 at ¶8. The plaintiff states that when they

arrived, he was cutting his arm with a sharpened pen insert; the defendants

dispute that he was cutting himself, or that there was any serious injury, when

they arrived. Id. Bille stated, “man I thought you where [sic] playing.” Id. at ¶9.

They removed the plaintiff from his cell. Id.

      Hintz had the plaintiff placed in the strip search cell and Dr. Van Buren,

a psychologist at Waupun, saw him. Dkt. No. 47 at ¶26. Van Buren placed the

plaintiff on observation status. Id. at ¶27.

      Later that same day, Nurse Gunderson saw the plaintiff in the strip

search cell for his claim that he cut himself. Id. at ¶28. Gunderson noted that


2
 In his response to the defendants’ proposed findings of fact, the plaintiff does
not dispute that Martin answered all three calls. Dkt. No. 47 at ¶15. But in his
own proposed findings of fact, the plaintiff asserts that Officer Benson received
one of the calls. Dkt. No. 35 at ¶¶4, 5. The defendants dispute that Benson
received any calls from the plaintiff. Id. According to the defendants, Benson
was not in the control center at the time; he allegedly left at 10:35 a.m. to help
in another part of the institution. Dkt. No. 47 at ¶6.
                                          4

        Case 2:17-cv-00706-PP Filed 08/24/20 Page 4 of 18 Document 66
the plaintiff had a superficial abrasion on his left arm measuring about 1

centimeter x 0.2 centimeter. Id. at ¶29. The plaintiff “disagrees” with the size of

the measurement and states that he thinks it was bigger than that. Id.

According to the plaintiff’s medical records, there was no active bleeding or

signs/symptoms of infection. Id. at ¶30. The abrasion was cleaned and covered

with a bandage so the skin was protected from possible infection. Id. The nurse

noted in the medical records that no follow up appointment was needed and

that the plaintiff could remove the bandage in two days. Id. at ¶31.

      B.    Summary Judgment Standard

      “The court shall grant summary judgment if the movant shows that there

is no genuine dispute as to any material fact and the movant is entitled to

judgment as a matter of law.” Fed. R. Civ. P. 56(a); see also Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 248 (1986); Celotex Corp. v. Catrett, 477 U.S. 317,

324 (1986); Ames v. Home Depot U.S.A., Inc., 629 F.3d 665, 668 (7th Cir.

2011). “Material facts” are those under the applicable substantive law that

“might affect the outcome of the suit.” See Anderson, 477 U.S. at 248. A

dispute over “material fact” is “genuine” if “the evidence is such that a

reasonable jury could return a verdict for the nonmoving party.” Id.

      A party asserting that a fact cannot be or is genuinely disputed must

support the assertion by:

      (A) citing to particular parts of materials in the record, including
      depositions, documents, electronically stored information, affidavits
      or declarations, stipulations (including those made for purposes of
      the motion only), admissions, interrogatory answers, or other
      materials; or


                                         5

        Case 2:17-cv-00706-PP Filed 08/24/20 Page 5 of 18 Document 66
      (B) showing that the materials cited do not establish the absence or
      presence of a genuine dispute, or that an adverse party cannot
      produce admissible evidence to support the fact.

Fed. R. Civ. P. 56(c)(1). “An affidavit or declaration used to support or oppose a

motion must be made on personal knowledge, set out facts that would be

admissible in evidence, and show that the affiant or declarant is competent to

testify on the matters stated.” Fed. R. Civ. P. 56(c)(4).

      C.     Discussion

             1.    Applicable Law

      The Eighth Amendment’s prohibition against cruel and unusual

punishment “protects prisoners from prison conditions that cause ‘the wanton

and unnecessary infliction of pain.’” Pyles v. Fahim, 771 F.3d 403, 408 (7th

Cir. 2014) (quoting Rhodes v. Chapman, 452 U.S. 337, 347 (1981)).

“[D]eliberate indifference to serious medical needs of prisoners constitutes the

‘unnecessary and wanton infliction of pain,’ . . . proscribed by the Eighth

Amendment.” Estelle v. Gamble, 429 U.S. 97, 104 (1976) (citation omitted). “To

establish an entitlement to damages [for deliberate indifference to a serious

medical need], the prisoner must provide evidence that he presented an

objectively serious medical need that a defendant correctional officer responded

to with deliberate indifference, thereby resulting in some injury.” Lord v.

Beahm, 952 F.3d 902, 904 (7th Cir. 2020) (citation omitted). The plaintiff must

show that “he suffered from an objectively serious medical condition” and that

“a state official responded with deliberate indifference to the condition.” Knight

v. Grossman, 942 F.3d 336, 340 (7th Cir. 2019).


                                          6

        Case 2:17-cv-00706-PP Filed 08/24/20 Page 6 of 18 Document 66
      Suicide is an objectively serious medical condition, and a prison official

cannot intentionally disregard a known risk that an inmate is suicidal. Lord,

952 F.3d at 904.

      At the second step, “[w]here the harm at issue is a suicide or
      attempted suicide, the second, subjective component of an Eighth
      Amendment claim requires a dual showing that the defendant: (1)
      subjectively knew the prisoner was at substantial risk of committing
      suicide and (2) intentionally disregarded the risk.” Collins v. Seeman,
      462 F.3d 757, 761 (7th Cir. 2006). This requires “more than mere or
      gross negligence, but less than purposeful infliction of harm.” Matos
      v. O’Sullivan, 335 F.3d 553, 557 (7th Cir. 2003)).

Lisle v. Welborn, 933 F.3d 705, 716-17 (7th Cir. 2019).

             2.    The Court’s Analysis

      The plaintiff contends that he is entitled to summary judgment on his

claim that the defendants refused to take him to observation after he notified

them that he wanted to harm himself. Dkt. No. 29 at 2. The defendants

contend that the court should dismiss the plaintiff’s claim because they did not

recklessly fail to protect him from an objectively serious risk of harm to his

future health or safety. Dkt. No. 33 at 16. They also contend that they are

entitled to qualified immunity. Id. at 24.

                   a.     Objective Prong: Serious Medical Need

      The defendants argue that the “tiny scratch on [the plaintiff’s] arm was

not an objectively serious risk of harm to [the plaintiff]”. Dkt. No. 33 at 16.

According to the defendants, the plaintiff does not suggest he actually faced

any risk of serious injury before he was removed from his cell on April 18 and

they assert that a “tiny superficial abrasion is not an objectively serious harm

that triggers the constitutional duty to take reasonable measures to protect an
                                          7

        Case 2:17-cv-00706-PP Filed 08/24/20 Page 7 of 18 Document 66
inmate from it.” Id. at 18. They cite two unpublished Wisconsin district court

cases in which the court concluded that without evidence of an objectively

serious injury, an officer’s failure to intervene and stop an inmate from

ingesting a handful of pills is not enough to create a substantial risk of serious

harm protected by the Constitution. Id.

      In Davis v. Ghee, No. 14-cv-617-WMC, 2017 WL 2880869 (W.D. Wis.

July 6, 2017), the plaintiff showed a prison guard a handful of pills, reported

feeling suicidal and asked to be placed on observation. Id. at *1. The defendant

responded with sarcasm and left without taking the pills away from the

plaintiff or trying to help him. The plaintiff swallowed the pills and was taken to

the hospital. Id. The defendant moved for summary judgment on the subjective

prong of the deliberate indifference test, arguing that the plaintiff had not

shown him any pills or told him that the plaintiff was suicidal. Id. The court

denied the motion for summary judgment because of the parties’ disputes

regarding those facts but scheduled a hearing on the objective prong of the

test, given that the plaintiff’s own evidence indicated that he’d ingested only a

small amount of Tylenol that didn’t pose a risk of harm. Id. at *1-2. After the

hearing, the court granted summary judgment in favor of the defendant,

concluding that because the medical records showed that the plaintiff had a

“non-toxic amount of Tylenol in his system” that caused “no pain, no

significant symptoms” and required “no treatment,” there was “no evidence that

plaintiff suffered any objective risk of serious harm protected by the U.S.

Constitution.” Id. at *6.


                                          8

        Case 2:17-cv-00706-PP Filed 08/24/20 Page 8 of 18 Document 66
      The facts in Davis resemble the facts here—a plaintiff who allegedly told

prison staff that he was suicidal, but whose post-incident injury was relatively

minor. This court, however, is less comfortable than the Davis court in

assuming that if the post-incident injury was minor, there must have been no

pre-incident risk. Rather, the question at this point in the analysis is whether

the plaintiff was at risk of serious harm, not whether he ultimately suffered a

serious injury. See Daniels v. Klemmer, 404 F. Supp. 3d 1223, 1230 (E.D. Wis.

2019) (“The question is whether, at the time the plaintiff made the threat and

the defendants responded to it, the plaintiff was at risk of inflicting objectively

serious harm on himself,” not whether he actually inflicted objectively serious

harm); Braithwaite v. Smelcer, No. 18-CV-1507, 2019 WL 3937015, at *3 (E.D.

Wis. Aug. 19, 2019) (holding that a reasonable jury could conclude that

plaintiff’s self-harm threats were genuine at the time he made them, even

though he ended up inflicting only minor injuries).

      In Lindsey v. Runice, No. 16-C-75-WCG (E.D. Wis. April 10, 2017), Judge

Griesbach granted summary judgment because he found that the plaintiff

“chewed and swallowed the pills as soon as [the defendant] arrived,” which

meant that “no member of the prison staff ever had a chance to ‘protect’ him

from taking the pills.” Id. at 5-6. While Judge Griesbach also found that there

was no evidence that the plaintiff had harmed himself, he framed his decision

this way:

      [I]t appears that taking seven 1.5 mg Risperidone pills was not a
      threat to the Plaintiff’s life, and neither did it cause any appreciable
      distress. The evidence shows that after the Plaintiff was subdued,
      he saw a nurse and the prison doctor, and then was taken to the
                                         9

        Case 2:17-cv-00706-PP Filed 08/24/20 Page 9 of 18 Document 66
      hospital, apparently as a precautionary measure. He was
      administered charcoal, and his blood work was normal. In short,
      there is no evidence he suffered any pain or damage from ingesting
      the pills. The unstated premise of this entire action is that guards
      have some kind of duty to prevent inmates from taking pills. That is
      entirely too specific. Instead, guards have a duty—assuming they
      appreciate the risk—to prevent inmates from causing serious harm
      to themselves. Pills are not inherently harmful simply because they
      are pills. The mere fact that someone ingests seven pills—which
      could include aspirin, ibuprofen, iron, vitamin C, antacids, or any
      number of other kinds of pills—does not, in and of itself, create an
      injury of constitutional proportions. This means two things. First,
      the condition [the plaintiff] created by taking the pills was not an
      objectively serious medical condition. Second, none of the officers
      could have known that taking a given number of unidentified (at the
      time) pills would have caused serious harm. Farmer v. Brennan, 511
      U.S. 825, 834 (1994) (the plaintiff must show that his condition was
      objectively serious, and that state officials acted with the “requisite
      culpable state of mind, deliberate indifference,” which is a subjective
      standard.) Absent any evidence of a serious risk of harm, there is no
      injury under the Eighth Amendment.

Id. at 6-7.

      This case differs from Lindsey. The plaintiff alleges that he asked for help

because he was suicidal. If true, that means that the defendants had the

opportunity to intervene. A reasonable factfinder could conclude that the

plaintiff was at risk of objectively serious harm when he told Bille, Kibbel and

Martin that he was suicidal and asked for help. See Lisle, 933 F.3d at 716; see

also Sanville v. McCaughtry, 266 F.3d 724, 733 (7th Cir. 2001) (suicide or

attempted suicide is objectively serious and poses a substantial risk to health);

Reed v. McBride, 178 F.3d 849, 852 (7th Cir. 1999).

                   b.    Subjective Prong: Deliberate Indifference

      The plaintiff claims that the defendants violated his constitutional rights

because he was in “severe psychological disorder [sic] which resulted in a[n]


                                        10

        Case 2:17-cv-00706-PP Filed 08/24/20 Page 10 of 18 Document 66
overwhelming feel[ing] of wanting to commit suicide which was obvious,” he

told two staff members (Kibbel and Bille) and they did not do anything and,

when he called the control center, he had to wait twenty minutes before staff

came to see him. Dkt. No. 29 at 2. The plaintiff says that when the staff arrived

at his cell, he was cutting himself, he was seen by PSU staff and the nurse, and

he was placed in observation. The defendants contend that Martin, Bille and

Hintz did not recklessly fail to protect the plaintiff, that Kibbel was not

subjectively aware of a substantial risk to the plaintiff’s future health or safety

and that Benson lacked sufficient personal involvement to be liable. Dkt. No.

33 at 20-23.

      The defendants submitted a notice of supplemental authority regarding a

recent opinion issued by the Court of Appeals for the Seventh Circuit. Dkt. Nos.

57, 58. In Lord v. Beahm, 952 F.3d 902 (7th Cir. 2020), an inmate exposed

himself to a female guard and, after the guard walked away, the inmate began

yelling that he had a razor blade and intended to kill himself. Id. at 903. The

inmate sued four correctional officers, alleging that they acted with deliberate

indifference to a material risk to his life by not responding faster to his suicide

threat. Id. at 904. Three of the officers denied having heard the inmate threaten

suicide. Id. The fourth officer acknowledged that he heard the inmate say he

would kill himself if he was not able to talk to the officer to whom the inmate

had exposed himself and that he told the inmate that the officer would not be

returning to his cell. Id. About thirty minutes later, one of the four officers saw

what appeared to be two blood droplets on the inmate’s cell door window and


                                         11

       Case 2:17-cv-00706-PP Filed 08/24/20 Page 11 of 18 Document 66
asked him what he was doing. Id. The inmate displayed a razor and said he

was trying to kill himself. Id. After the officer secured the blade and moved the

inmate to another cell, medical personnel arrived and applied a gauze bandage

to the few minor scratches they saw on the inmate’s forearm. Id. Although no

further medical treatment was necessary, the inmate remained on observation.

Id.

      The inmate contended that the officers acted with deliberate indifference

to a serious medical need by not responding fast enough to stop him from

attempting suicide. Id. The Seventh Circuit characterized the inmate’s

statement as an insincere suicide threat to get attention. Id. at 904-05. The

court determined that the inmate’s claim failed “on the basic proposition that

he has sued for damages under § 1983 and alleged a constitutional tort (an

Eighth Amendment violation) without then developing evidence of a recoverable

injury.” Id. at 905 (citing Wilson v. Garcia, 471 U.S. 261, 278 (1985)).

      Unlike the district court, we do not wade into Lord's credibility
      because, even viewing the evidence as he urges, he did not show
      that he experienced any cognizable harm. Lord's physical injuries
      consisted only of minor scratches, quickly and easily treated with a
      gauze bandage. By any measure, the injuries were trivial—indeed,
      almost nonexistent—and Lord supplied no evidence that he suffered
      any other form of injury (for example, psychological harm) from his
      insincere suicide threat. Lord's summary judgment papers show
      that he wanted to recover money damages solely for the risk to his
      life—a serious medical need—the defendant officers ignored by not
      immediately responding to his suicide threat. That risk is not
      compensable without evidence of injury, however. Put most simply,
      the summary judgment record revealed and left nothing for Lord to
      present to a jury at trial.

Lord, 952 F.3d at 905.



                                        12

       Case 2:17-cv-00706-PP Filed 08/24/20 Page 12 of 18 Document 66
      Unlike Lord, the plaintiff’s case is not a “clear instance of an

insincere suicide threat from an inmate wanting nothing more than

attention.” Id. The plaintiff asserts that he was in severe psychological

distress. He states that he told Kibbel he was going to harm himself and

needed to see PSU staff as soon as possible. The plaintiff states that

about an hour later, he told Bille that he was having a mental

breakdown, was going to cut his wrist and needed to see PSU. Later,

when Kibbel and Bille delivered the plaintiff’s lunch tray, he allegedly

asked them why they did not get anyone to help him because he was

suicidal, but he alleges that they just kept walking. Kibbel and Bille

dispute these facts and do not recall the plaintiff asking to see PSU and

being suicidal. If the plaintiff’s allegations are true, a factfinder could

conclude that Kibbel and Bille acted with deliberate indifference by

ignoring the plaintiff’s requests for help. See Collins v. Seeman, 462 F.3d

757, 761 (7th Cir. 2006) (assuming that an officer had a subjective

awareness of an “imminent” threat to an inmate’s safety when the inmate

told the officer he wanted to see the prison counselor because he was

feeling suicidal).

      In addition to allegedly asking for help from Kibbel and Bille, the

plaintiff says he used an intercom to call for help. Between 10:51 a.m.

and 11:10 a.m., he called twice himself and an inmate near him called a

third time. Martin answered the calls, and after each call, Martin notified

Hintz of the statements that the plaintiff was suicidal. In the third call,


                                          13

        Case 2:17-cv-00706-PP Filed 08/24/20 Page 13 of 18 Document 66
the plaintiff said he was cutting himself and, about ten minutes after

that call, Hintz and Bille went to the plaintiff’s cell. The defendants do

not provide any explanation for Hintz’s delay in responding to the three

calls. Perhaps he was busy or perhaps it just took him awhile to arrive at

the plaintiff’s cell. Depending on Hintz’s testimony regarding why it took

so long, a reasonable factfinder could conclude that Hintz acted with

deliberate indifference by not responding sooner to the calls from Martin

that the plaintiff was suicidal. See id.

      Martin was the only officer in the control center. Martin took

appropriate actions when he received the calls and he could not have

done anything else, like leave the control center to check on the plaintiff

himself. No reasonable factfinder could conclude that he acted with

deliberate indifference. See id. at 762 (no deliberate indifference where

officer immediately informed control room that inmate had requested the

assistance of a crisis counselor and was “feeling suicidal”). Likewise,

Benson was not present on the unit during the relevant period and could

not have acted with deliberate indifference. The court will grant the

defendants’ motion for summary judgment as to defendants Martin and

Benson.

             3.    Qualified Immunity

      The defendants contend that they are entitled to qualified immunity. Dkt.

No. 33 at 24-26. They say the court must determine whether clearly

established federal law prohibited the defendants from notifying their superior


                                           14

        Case 2:17-cv-00706-PP Filed 08/24/20 Page 14 of 18 Document 66
officer, Hintz, and relying on Hintz’s judgment about the appropriate course of

action, and whether clearly established law required Hintz to immediately go to

the plaintiff’s cell or immediately get psychological services to the plaintiff’s cell

before he gave himself a tiny superficial scratch that drew no blood and

required no treatment. Id. at 25-26. The defendants contend that given that the

district courts in Lindsey and Davis found that ingesting unidentified pills does

not by itself give notice of a substantial risk of serious harm, the defendants

did not act recklessly given the information they had available. Id. at 26.

      Qualified immunity “protects government officials from suit for damages

when their conduct does not violate clearly established statutory or

constitutional rights.” Pearson v. Callahan, 555 U.S. 223, 231 (2009).

Determining whether a state official is entitled to qualified immunity involves

two inquiries: “(1) whether the facts, taken in the light most favorable to the

plaintiff, make out a violation of a constitutional right, and (2) whether that

constitutional right was clearly established at the time of the alleged violation.”

Williams v. City of Chi., 733 F.3d 749, 758 (7th Cir. 2013).

      The defendants cite the Lindsey and Davis district court cases in support

of their qualified immunity argument. As the court has explained, these cases

are either distinguishable from the instant case or not persuasive authority.

Viewing the facts in the light most favorable to the plaintiff, a reasonable

factfinder could find that Bille, Kibbel and Hintz were deliberately indifferent to

the risk that the plaintiff might be suicidal. It was well established law in April

2016 that the risk of suicide was an objectively serious medical condition


                                          15

        Case 2:17-cv-00706-PP Filed 08/24/20 Page 15 of 18 Document 66
under the Eighth Amendment. See Lisle, 933 F.3d at 716 (citing Estate of Clark

v. Walker, 865 F.3d 544, 561 (7th Cir. 2017) (inmate’s “right to be free from

deliberate indifference to his risk of suicide while he was in custody was clearly

established at the time of his death in 2012”); Woodward v. Correctional

Medical Servs. of Ill., Inc., 368 F.3d 917, 926-27, 929 (7th Cir. 2004) (jail

managers would be guilty of deliberate indifference if they took no precautions

against the possibility of an inmate’s suicide); Cavalieri v. Shepard, 321 F.3d

616, 623 (7th Cir. 2003) (“no doubt” the right of an inmate to be free from

deliberate indifference to his risk of suicide was clearly established in 1998);

Hall v. Ryan, 957 F.2d 402, 404-05 (7th Cir. 1992) (“It was clearly established

in 1986 that police officers could not be deliberately indifferent to a detainee

who is in need of medical attention because of a mental illness or who is a

substantial suicide risk.”)). The defendants are not entitled to qualified

immunity.

III.   Plaintiff’s Motion For Sanctions

       On April 6, 2020, the plaintiff filed a motion for sanctions in which he

asserts that the defendants committed perjury in some of their discovery

responses. Dkt. No. 60. For example, he cites attached Exhibit A in which he

states that he asked about his self-harm incident via a discovery request. Id. at

1. The plaintiff says that one or more of the defendants lied under oath when

they responded “no (as in it never happened).” Id. Review of the discovery

responses attached to the plaintiff’s motion shows that the defendants’

responses conform to their summary judgment filings. For example, Exhibit A


                                        16

        Case 2:17-cv-00706-PP Filed 08/24/20 Page 16 of 18 Document 66
is Defendants’ Response to Plaintiff’s Second Request for Admissions; the

defendants “deny” the plaintiff’s first request, which was: “On April 18, 2016

was the plaintiff pulled out of his room for self-harm with blood coming from a

cut wound on his left wrist.” Dkt. No. 60-1 at 21. The response is consistent

with the defendants’ assertion that the plaintiff was not bleeding when Hintz

and Bille arrived at his cell. The defendants are not denying that the plaintiff

cut himself; they disagree with the plaintiff’s characterization of his injury.

      As the court has discussed, the parties disagree about what happened on

April 18, 2016. The fact that the defendants disagree with the plaintiff, or that

they do not remember the incident the way the plaintiff does, does not mean

that they are lying under oath. It is not the court’s job, or even the plaintiff’s, to

decide whose version of events is the most credible. That is the jury’s job. The

plaintiff is not entitled to sanctions and the court will deny his motion.

IV.   Conclusion

      The court DENIES the plaintiff’s renewed motion for summary judgment.

Dkt. No. 55.

      The court GRANTS IN PART the defendants’ renewed motion for

summary judgment. Dkt. No. 56.

      The court DISMISSES defendants Kevin Benson and Adam Martin.

      The court DENIES the plaintiff’s motion for sanctions. Dkt. No. 60.

      Before filing his motion for summary judgment, the plaintiff asked the

court to appoint a lawyer for him. Dkt. No. 20. The court denied that motion

but indicated that it would consider appointing counsel later in the case.


                                          17

        Case 2:17-cv-00706-PP Filed 08/24/20 Page 17 of 18 Document 66
Because the plaintiff has a claim that has survived summary judgment, the

court will begin looking for a volunteer lawyer to represent the plaintiff. Once

the court finds a lawyer willing to represent the plaintiff, it will notify the

plaintiff; assuming the plaintiff accepts counsel’s representation and agrees to

the expense reimbursement procedure, the court then will schedule a status

conference to discuss next steps. In the meantime, the court reminds the

parties that if they are interested in mediation with a magistrate judge, they

need only notify the court. If all parties are interested in mediation, the court

will refer the case to a magistrate judge for that purpose. Magistrate judges in

the Eastern District of Wisconsin are conducting mediation sessions by

videoconference.

      Dated in Milwaukee, Wisconsin this 24th day of August, 2020.

                                        BY THE COURT:


                                        ________________________________________
                                        HON. PAMELA PEPPER
                                        Chief United States District Judge




                                          18

        Case 2:17-cv-00706-PP Filed 08/24/20 Page 18 of 18 Document 66
